DETAILED ACTION
Examiner’s Note
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 08/18/2020, where claims 1-15 are currently pending.


Claimed Priorities
The instant application is a divisional of an earlier filed US patent application (US 20170185272 A1) now abandoned, which is a continuation of the earlier filed US patent application (US 20130019188 A1) no US Patent No. 9,635,313, which claims foreign priority to Japanese patent application (JP 2013020520).  The benefit of earlier priority date is not given to the claims because independent claims include subject matter that were not disclosed in any of the earlier filed patent applications, i.e., “control the first display device to change color of a first part of the first area based on the second area; and control the first display device to change color of a second part of the first area based on a third area of the medical image displayed in a second display device”, and thus no priority benefit was given to the claimed subject matter. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “control the first display device to change color of a first part of the first area based on the second area; and control the first display device to change color of a second part of the first area based on a third area of the medical image displayed in a second display device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an  will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the independent claims 1, 6, and 11 recites the limitations of “control the first display device to change color of a first part of the first area based on the second area; and control the first display device to change color of a second part of the first area based on a third area of the medical image displayed in a second display device”.  However, the claimed subject matter does not have adequate written support in the specification as originally filed.  In fact, the specification is silent with respect to the limitations recited above.  Therefore, the specification does not provide sufficient detail describing how the claimed functions above are achieved.  See MPEP § 2161.01(I).
Claims 2-5, 7-10, and 12-15 are rejected to as having the same deficiencies as the claims they depend from.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-5, 8, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 8, and 13 are rejected to because of the following:  each of claims 3, 8, and 13 recites “wherein the first annotation mark and the second annotation mark are frames.”  Applicant intended to refer to earlier appeared elements by using the article “the” in front of “first annotation mark” and “second annotation mark” elements.  

Claims 4, 9, 10, 14, and 15 are rejected to because of the following:  each of claims 4, 9, and 14 recites “adjust the first area based on an operation information to the first annotation mark.”  Applicant intended to refer to earlier appeared element by using the article “the” in front of “first annotation mark” element.  However, there is no such element appeared in any of the independent claims 1, 6, and 11, which the instant claims depend from.  In fact, there is no mentioning of any annotation.  Therefore, it is unclear what the applicant intended to claim and thus causes the metes and bounds of the claims unclear.  As such, renders the claims indefinite.  
Claims 10 and 15 are rejected to as having the same deficiencies as the claims they depend from.

Claim 5 is rejected to because of the following:  claim 5 recites “wherein the operation information includes at least one of”.  Applicant intended to refer to earlier appeared element by using the article “the” in front of “operation information” element.  However, because claim 5 depends from itself, and this is the first instance of such element in claim 5; therefore, it is unclear what the applicant intended to claim and thus 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because claim 5 depends on itself; therefore, it does not further limit the subject matter of the claim it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seel, (US 20160117817 A1) (hereinafter Seel) in view of Chen et al., (US 20150347682 A1) (hereinafter Chen).

Referring to claim 1, Seel teaches an information processing apparatus comprising: 
a processor; and 
a memory device storing instructions (“volume-based patient images, or 3D patient images, can each be segmented with the aid of the imaging assistance means 3”; ¶ [0185]; “In this segmenting procedure, vertebral bodies and intervertebral disks, for example, are identified and highlighted by a computer-based analysis.  In the process, different bone points are compared by means of a comparison with reference data 10 and, having been marked visually with the aid of the imaging assistance means, are highlighted especially on a screen.  The comparison can also be performed with computer assistance”; ¶ [0187]) that cause the processor to: 
control a first display device to display a first area and a second area of a medical image (“FIG. 4 shows a window 19 and a window 20 of the screen 18 comparable to the representation from FIGS. 2 and 3”; ¶ [0201], fig. 4; “In the left-hand window 19, the sketch 16 of the spine is shown, which includes vertebrae 21”; ¶ [0202], fig. 4; “The second window 20 is configured as a working representation 6 and shows the vertebrae 21 with vertebral bodies 27 and transverse processes 28”; ¶ [0203], fig. 4.  ; 
control the first display device to change color of a first part of the first area based on the second area (“the planner/surgeon can highlight bones, especially vertebrae, and tissues etc., in colour with the aid of the cursor 23”; ¶ [0200]; “A portion 22 of the vertebrae 21 is marked and, comparable to FIG. 3, is provided with a name 15 ‘L1’.  The cursor 23 is located in the position of the intervertebral disk 29 which has been provided with the name ‘T12’”; ¶ [0202], fig. 4; “Corresponding to the mark made with the aid of the cursor 23 in the sketch 16 of the spine, the intervertebral disk 29 is highlighted.  To the left and right of the vertebral body 21, ribs 39 of the thorax 24 are displayed in the window 20”; ¶ [0204], fig. 4); and 
control the first display device to change color of a second part of the first area based on a third area of the medical image…(“When the coordinate reference is created manually, the cursor 23 is used in order, for example, to visually enhance contour lines of bones, especially vertebrae, such as superior and inferior endplates of vertebral bodies in the spine, in the 2D or 3D patient images with the aid of the imaging assistance means 3 and to mark them in colour”; ¶ [0207]; “The marked region may in particular comprise one or more vertebrae of the spine with and without intervertebral disks, it being possible in the sketch to display the marked elements, such as vertebrae and/or intervertebral disks, in different colours”; ¶ [0086]).
Seel teaches displaying images of portions of a patient’s body in two windows on a screen of an imaging assistance means, where a user can select a specific region a second display device.
Chen teaches receiving input with regards to the medical image from a second display device (“Although FIG. 12 illustrates that the first user of the first user requests a collaborative diagnosis, the second user of the second user accepts the request and thus a medical image is shared, the present invention is not limited thereto, and vice versa.  Furthermore, after the first user and the second user have been synchronized with each other, a new medical image can be shared via the medical image sharing and 3D/4D rendering browser, application, or server in response to a request form the first or second user”; ¶ [0315], fig. 12; “the results of operations, for example, expansion, reduction, the changing of direction (the changing of a view point), and rotation, performed on an image being shared between users participating in a remote collaborative diagnosis can be synchronized and shared.  Furthermore, the annotation information of any one user related to a shared image can be displayed to other users in a synchronized state.  When any one user has selected a medical image of interest from a set of various medical images, the results of the selection can be provided to other users”; ¶ [0316], fig. 12).
Seel and Chen are analogous art to the claimed invention because they are concerning with interface for presenting medical images (i.e. same field of endeavor).


Referring to claim 2, Seel further teaches the information processing apparatus of Claim 1, wherein the medical image includes at least one of a pathological image, a microscopic image, and an X- ray image (x-ray images; ¶ [0013]).

Regarding claims 6 and 7, these claims recite the method performed by the information processing apparatus of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 

claims 11 and 12, these claims recite the non-transitory computer readable medium storing instructions, which when executed by a processor to perform the steps of the method performed by the information processing apparatus of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 


Claims 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seel in view of Chen as applied to claims 1, 6, and 11 above, and further in view of Valdiserri et al., (US 20110238618 A1) (hereinafter Valdiserri).

Referring to claim 3, Seel in view of Chen teach displaying images of portions of a patient’s body in two windows on a screen of an imaging assistance means, where a user can select a specific region within one window that causes the corresponding region in another window to be highlighted in color, different regions can be marked with different colors, and transmitting data and/or commands to an external imaging assistance means.  However, Seel in view of Chen do not explicitly teach the first annotation mark and the second annotation mark are frames.
Valdiserri teaches the first annotation mark and the second annotation mark are frames (“In some embodiments, the client application 24 can comprise at least the following drawing and annotation functionalities: a note tool 58, an audio note tool 60, a text tool 62, a line tool 64, a curve tool 66, an eraser tool 68, a brush tool 70, an undo tool 72, a zoom tool 74, measurement tools 76, a rotation tool 78, and a mapping tool 80.  In some embodiments, the tool control bar 56 can include icons associated with at 
Seel, Chen, and Valdiserri are analogous art to the claimed invention because they are concerning with interface for presenting medical images (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made having Seel in view of Chen and Valdiserri before them to modify the interface that allows user’s selection to a region of an image to highlight of Seel in view of Chen to incorporate the function of providing annotation tools as taught by Valdiserri.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Valdiserri (¶ [0027]-[0043], figs. 4A-5I), because the function of providing annotation tools does not depend on the functionality of the interface that allows user’s selection to a region of an image to highlight.  That is the function of providing annotation tools performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve usefulness of the interface by allowing users to annotate the images.

claim 4, Seel in view of Chen teach displaying images of portions of a patient’s body in two windows on a screen of an imaging assistance means, where a user can select a specific region within one window that causes the corresponding region in another window to be highlighted in color, different regions can be marked with different colors, and transmitting data and/or commands to an external imaging assistance means.  However, Seel in view of Chen do not explicitly teach adjust the first area based on an operation information to the first annotation mark.
Valdiserri adjust the first area based on an operation information to the first annotation mark (“In some embodiments, the client application 24 can comprise at least the following drawing and annotation functionalities: a note tool 58, an audio note tool 60, a text tool 62, a line tool 64, a curve tool 66, an eraser tool 68, a brush tool 70, an undo tool 72, a zoom tool 74, measurement tools 76, a rotation tool 78, and a mapping tool 80.  In some embodiments, the tool control bar 56 can include icons associated with at least some of the above-mentioned tools.  In some embodiments, once a user selects a tool, the user can create an annotation element 20 (e.g., note, line, curve, etc.) on the modifiable image 14 with the tool”; ¶ [0029], figs. 4B-5I; “the note tool 58 can enable pop-up notes to be added to an image 14.  For example, FIG. 5A illustrates a pop-up note 82.  In some embodiments, once a user creates a pop-up note 82, the user can…move…the note”; ¶ [0030], figs. 4B-5I).
Seel, Chen, and Valdiserri are analogous art to the claimed invention because they are concerning with interface for presenting medical images (i.e. same field of endeavor).


Referring to claim 5 Seel in view of Chen teach displaying images of portions of a patient’s body in two windows on a screen of an imaging assistance means, where a user can select a specific region within one window that causes the corresponding region in another window to be highlighted in color, different regions can be marked with different colors, and transmitting data and/or commands to an external imaging assistance means.  However, Seel in view of Chen do not explicitly teach the operation information includes at least one of a move operation, a zoom operation, and a rotation operation.
Valdiserri teaches the operation information includes at least one of a move operation, a zoom operation, and a rotation operation (“the note tool 58 can enable 
Seel, Chen, and Valdiserri are analogous art to the claimed invention because they are concerning with interface for presenting medical images (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made having Seel in view of Chen and Valdiserri before them to modify the interface that allows user’s selection to a region of an image to highlight of Seel in view of Chen to incorporate the function of providing annotation tools as taught by Valdiserri.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Valdiserri (¶ [0027]-[0043], figs. 4A-5I), because the function of providing annotation tools does not depend on the functionality of the interface that allows user’s selection to a region of an image to highlight.  That is the function of providing annotation tools performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve usefulness of the interface by allowing users to annotate the images.

Regarding claims 8 and 9, these claims recite the method performed by the information processing apparatus of claims 3 and 4 respectively; therefore, the same rationale of rejection is applicable. 

claim 10 Seel in view of Chen teach displaying images of portions of a patient’s body in two windows on a screen of an imaging assistance means, where a user can select a specific region within one window that causes the corresponding region in another window to be highlighted in color, different regions can be marked with different colors, and transmitting data and/or commands to an external imaging assistance means.  However, Seel in view of Chen do not explicitly teach the operation information includes at least one of a move operation, a zoom operation, and a rotation operation.
Valdiserri further teaches the operation information includes at least one of a move operation, a zoom operation, and a rotation operation (“the note tool 58 can enable pop-up notes to be added to an image 14.  For example, FIG. 5A illustrates a pop-up note 82.  In some embodiments, once a user creates a pop-up note 82, the user can…move…the note”; ¶ [0030], figs. 4B-5I).

Regarding claims 13 and 14, these claims recite the non-transitory computer readable medium storing instructions, which when executed by a processor to perform the steps of the method performed by the information processing apparatus of claims 3 and 4 respectively; therefore, the same rationale of rejection is applicable. 

Referring to claim 15 Seel in view of Chen teach displaying images of portions of a patient’s body in two windows on a screen of an imaging assistance means, where a user can select a specific region within one window that causes the corresponding region in another window to be highlighted in color, different regions can be marked with  the operation information includes at least one of a move operation, a zoom operation, and a rotation operation.
Valdiserri further teaches the operation information includes at least one of a move operation, a zoom operation, and a rotation operation (“the note tool 58 can enable pop-up notes to be added to an image 14.  For example, FIG. 5A illustrates a pop-up note 82.  In some embodiments, once a user creates a pop-up note 82, the user can…move…the note”; ¶ [0030], figs. 4B-5I).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20110129135 (Mizutani) – discloses apparatuses and methods that presents medical images in an interface, where the images include positional information having different colors based on observation magnification information.
US 20170180674 (Wang) – discloses methods and systems for presenting a medical image, where a specific region of the medical image can be bookmarked and annotated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142